Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 27, 2021                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano,
  161869(36)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
                                                                     SC: 161869
  v                                                                  COA: 353243
                                                                     Emmet CC: 19-004943-FH
  LUCUS WILLIAM COVEY,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before February 16, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 27, 2021

                                                                                Clerk